Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gold in view of Shearer et al, with reliance on provisional application 61/620949, for the reasons given in the last Office Action. Moreover, it is noted that provisional application 61/620949 discloses in Paragraph [0055] that the porosity of the biochar may be altered by mixing the biochar with wetting agents.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Gold in view of Shearer et al, with reliance on provisional application No. 61/620949, for the reasons given in the last Office Action. Moreover, it is noted that provisional application 61/620949 discloses in Paragraph [0055] that the porosity of the biochar may be altered by mixing the biochar with wetting agents.
Applicant’s argument, that provisional application 61/620949 teaches “blending” biochar with an additive, and not filling the pores, is not convincing. Provisional application No. 61/620949 discloses in the last sentence in Paragraph [0045] that the biochar with activated carbon can have increased capacity to “hold” nutrients or microbial inoculants. The fact that 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736